t c no united_states tax_court merrill lynch co inc subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date mp is the parent of an affiliated_group p that filed consolidated income_tax returns for the taxable years at issue transactions in p decided to sell the principal investments business of mll a second tier subsidiary because p wanted to retain certain assets of mll consisting of its lease advisory business and certain other assets the retained assets within the consolidated_group while minimizing or eliminating gain on the sale of mll outside the consolidated_group p adopted and implemented a plan consisting of the following steps mll distributed the retained assets to its subsidiary merlease mll then sold merlease cross-chain to a sister corporation mlam in a transaction that qualified as a sec_304 i r c deemed redemption mll then distributed a dividend of the gross sale proceeds to its parent mlcr a wholly owned subsidiary of mp p then completed the sale of mll to a third party under the consolidated -- - return regulations then in effect the cross-chain sale and the related dividend generated an increase in mlcr’s basis in mll’s stock enabling p to sell mll outside the consolidated_group at a loss on the date of the cross-chain sale p had identified the prospective purchaser of mll had negotiated a tentative purchase_price for mll and clearly intended to sell mll outside the consolidated_group thereby terminating mll’s constructive_ownership under sec_318 i r c of merlease the issuing_corporation on its consolidated tax_return for tye date p claimed a loss from the sale of mll after treating the gross sale proceeds as a dividend and increasing its basis in mll’s stock by that amount transactions p decided to sell the leased properties business of mlcr its wholly owned subsidiary because p wanted to retain mlcr’s nonleasing assets the retained assets while minimizing or eliminating gain on the sale of mlcr outside the consolidated_group p adopted and implemented a plan consisting of the following steps mlcr identified the subsidiaries holding the retained assets mlbfs mlpc mlvc mlei mlrdm mli mlle mlcr then sold the seven subsidiaries to three sister corporations mlri mlpfs mlam within the consolidated_group in transactions that qualified as sec_304 i r c deemed redemptions mlcr then distributed dividends of the gross_sales proceeds to its parent mlcmh a wholly owned subsidiary of mp p then completed the sale of mlcr to a third party under the consolidated_return_regulations then in effect the cross-chain sales and related dividends generated increases in mlcmh’s basis in mlcr’s stock enabling p to sell mlcr outside the consolidated_group at a loss on the dates of the first seven of the cross-- chain sales p had identified the purchaser of mlcr had prepared a draft acquisition agreement and clearly intended to sell mlcr outside the consolidated_group thereby terminating mlcr’s constructive_ownership under sec_318 i r c of the subsidiaries sold cross-chain the issuing corporations after the first seven of the cross-chain sales had closed and shortly before the sale of mlcr was scheduled to close the purchaser of mlcr notified p that it could not own vl one of mlcr’s subsidiaries because of federal_law restrictions approximately weeks before the sale of mlcr closed mlcr sold the stock of vl to mlam a sister corporation ina transaction that gqualified as a deemed sec_304 i r c redemption on its consolidated_income_tax_return for tye date p claimed a loss of dollar_figure from the sale of mlcr after treating the gross_sales proceeds from the cross-chain sales as a dividend and increasing its basis in mlcr’s stock by that amount respondent determined that the nine cross-chain sales of merlease mlbfs mlpc mlvc mlei mlrdm mli mlle and vl the subsidiaries and the sales of mll and mlcr outside the consolidated_group were parts of a firm fixed and clearly integrated_plan to completely terminate mll’s and mlcr’s actual and constructive_ownership of the subsidiaries petitioner contends that each cross-chain sale resulted in the receipt of a dividend by the selling corporation under sec_302 d and i r c equal to the gross sale proceeds and that it was entitled under the consolidated_return_regulations to increase its basis in mll’s and mlcr’s stock as a result of the cross-chain sales held the cross-chain sales qualified as redemptions in complete termination of mll’s and mlcr’s interest in the subsidiaries sold cross-chain under sec_302 i r c and must be taxed as distributions in exchange for stock under sec_302 i r c rather than as dividends under sec_301 i r c - - david j curtin sheri dillon peter j genz williamf nelson kimberly s piar and cornelia j schnyder for petitioner carmen m baerga jill a frisch lyle b press and jody s rubinstein for respondent marvel judge respondent determined the following deficiencies in the federal_income_tax of merrill lynch co inc merrill parent and subsidiaries collectively the consolidated_group or petitioner tye deficiency date dollar_figure date big_number date big_number the ultimate issue in this case involves the proper computation of petitioner’s basis in the stock of two consolidated_group members the target corporations that it sold in and in order to resolve that issue we must decide the tax effect of nine cross-chain sales’ of stock of certain subsidiaries the issuing corporations owned by the target corporations these sales were structured by petitioner to transfer certain assets from the target corporations to other members of the consolidated_group the acquiring corporations 'for purposes of this opinion a cross-chain sale means a sale by one brother-sister corporation to another brother-sister corporation in the same ownership chain - - before the target corporations were sold outside the consolidated_group the parties agree that the cross-chain sales qualified as sec_304 redemptions that must be tested for dividend equivalency under sec_302 the parties disagree however regarding the result of that testing respondent contends that each cross-chain sale by a target_corporation and the later sale of that target_corporation outside the consolidated_group were parts of a firm fixed and clearly integrated_plan to completely terminate the target corporation’s actual and constructive_ownership of the issuing corporations respondent argues therefore that the cross-chain sales qualified as redemptions in complete termination of the target corporations’ interest in the issuing corporations under sec_302 b and must be taxed as a distribution in exchange for stock under sec_302 petitioner contends that each cross- chain sale resulted in the receipt of a dividend by the selling corporation under sec_302 and sec_301 equal to the gross sale proceeds and that it was entitled under the consolidated_return_regulations to increase its basis in the target corporations’ stock by the amount of the dividend petitioner’s claim to 7all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar sunder the consolidated_return investment_adjustment continued - - increased bases in the stock of the target corporations when the target corporations are sold to unrelated third-party purchasers in and depends for its success upon dividend treatment for the gross_proceeds of the nine cross-chain sales see sec_1_1502-32 and sec_1_1502-33 income_tax regs following concessions therefore we must decide continued regulations see sec_1_1502-32 and sec_1_1502-33 income_tax regs as in effect for the years at issue a consolidated_group member’s basis in a subsidiary was increased or decreased dollar for dollar by changes in the earnings_and_profits of the subsidiary the commissioner subsequently amended the consolidated_return investment_adjustment regulations generally for determinations and tax years beginning on or after date t d 1994_2_cb_200 in its petition petitioner asserted that respondent failed to use the becker separate_return_limitation_year net_operating_loss of dollar_figure in computing petitioner’s group taxable_income for the taxable_year respondent failed to take into account the recalculated amount of environmental_tax deductions for the and taxable years respondent failed to allow a separate fuel tax_credit and instead included such credit in petitioner’s general business credits for the taxable_year respondent failed to include petitioner’s available general business tax_credits in determining petitioner’s alternative_minimum_tax for the taxable_year and respondent failed to take into account dollar_figure of federal_income_tax withheld by newmont mining on dividends_paid to a canadian subsidiary of petitioner during the taxable_year in its petition petitioner also stated that respondent agreed with petitioner’s position regarding adjustments - in the answer to the petition respondent conceded adjustments and respondent also conceded that the disagreements regarding adjustments - would be resolved in computing any final deficiencies in this case with respect to adjustment respondent denied the adjustment in the answer but did not raise the issue on brief or at trial adjustment is therefore deemed conceded see rule e and petzoldt v continued whether a deemed sec_304 redemption in the form of a cross-chain stock sale between brother-sister_corporations in a consolidated_group must be integrated with the later sale of the cross-chain seller outside the consolidated_group and treated as a redemption in complete termination under sec_302 and b as respondent contends or whether the deemed sec_304 redemption qualified as a distribution_of_property taxable as a dividend under sec_301 as petitioner contends and whether deemed sec_304 redemptions in the form of eight cross-chain stock sales between brother-sister_corporations in a consolidated_group must be integrated with the later sale of the cross-chain seller outside the consolidated_group and treated as a redemption in complete termination under sec_302 and b as respondent contends or whether the deemed sec_304 redemptions were distributions of property taxable as dividends under sec_301 as petitioner contends findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference merrill parent is a corporation organized under delaware law and is the parent_corporation of an affiliated_group_of_corporations that filed consolidated federal_income_tax returns continued commissioner 92_tc_661 89_tc_46 --- - during the years at issue merrill parent through its subsidiaries and affiliates provides investment financing insurance leasing and related_services to clients i sale of ml leasing before it was sold outside the consolidated_group merrill lynch leasing inc ml leasing or mll was a wholly owned subsidiary of merrill lynch capital resources inc ml capital resources or mlcr which in turn was wholly owned by merrill parent ml leasing was engaged in the business of arranging leasing transactions between third parties lease advisory business ml leasing also was engaged in the business of leasing its own real and tangible_personal_property to third parties in the capacity of lessor principal investments business immediately before the years at issue the principal investments business leases were generating substantial positive cashflow but had turned around for income_tax purposes meaning that if ml leasing continued to hold the leases the principal investments business would generate taxable_income in excess of pretax cashflow ml leasing also owned directly or through single-purpose subsidiary corporations general and limited_partnership interests in limited_partnerships that held property subject_to operating and leveraged leases a preliminary discussions as early as date douglas e kroeger a member of --- - the corporate tax department at merrill parent sent an interoffice memorandum to david k downes corporate controller at merrill parent recommending the sale of ml leasing’s stock after stripping out certain assets merrill parent did not wish to sell as part of a tax strategy that could result in an increase in after-tax earnings_of more than dollar_figure million on date mr downes presented this tax strategy to jerome p kenny president and chief_executive_officer of merrill lynch capital markets ml capital markets or mlcm and stephen l hammerman merrill parent’s general counsel and arranged a meeting to explain more fully the proposed tax strategy the proposed tax strategy at that time consisted of at least two steps---the distribution of certain assets of ml leasing that merrill parent wanted to retain within the consolidated_group and the sale of ml leasing to a third party following the distribution -the tax strategy contemplated by mr kroeger was intended to increase after-tax earnings by taking advantage of a provision in the consolidated_return_regulations requiring the addback of accelerated_depreciation over straight-line_depreciation when calculating earnings_and_profits see 85_tc_274 this tax strategy is not at issue in this case ‘although it is unclear from the record it appears that merrill parent retained merrill lynch capital markets ml capital markets to sell the stock of ml leasing in and ml capital resources in -- - at some point thereafter merrill parent decided it wanted to sell only the principal investments business of ml leasing as part of its tax strategy merrill parent did not want ml leasing’s lease advisory business and certain other assets that were not part of the principal investments business collectively referred to as the retained assets to leave the consolidated_group merrill parent decided to transfer the retained assets to other corporations within the consolidated_group in preparation for the sale of ml leasing leaving only the principal investments business remaining in ml leasing including the operating and leveraged_lease assets on date participants at an internal meeting of petitioner discussed the possible sale of ml leasing’s stock at the meeting the participants discussed the estimated_tax basis of ml leasing as of the end of the approximate value of ml leasing whether the sale would be prohibited because of various restrictions in the lease documents the intangible effects of the sale of ml leasing the possibility of tax reform being passed prior to late date the estimated after-tax economic benefit of the sale of ml leasing and the estimated after-tax book gain that would result from the sale of ml leasing at the meeting jeffrey martin a member of petitioner’s mergers acquisitions group was asked to feel out the market on a no-name basis inguiring if there are any interested parties for such a transaction upon conclusion of the meeting it was decided that petitioner would await mr martin’s findings before any additional work takes place regarding the sale of ml leasing in approximately date petitioner decided to pursue a sale of ml leasing and appointed theodore d sands managing director of the investment banking division at merrill parent to serve as the chief negotiator with respect to the sale ’ mr sands suggested that petitioner clean up ml leasing by removing any assets the company did not want to sell ie the retained assets mr sands however did not suggest the manner in which the retained assets should be transferred from ml leasing and he did not suggest implementing the cross-chain sale at issue in this case b petitioner seeks a purchaser mr sands was asked to develop a profile of a likely prospective purchaser for ml leasing and a list of prospective purchasers mr sands established three criteria for a potential purchaser of ml leasing a purchaser should be financially 7on date petitioner officially appointed a five- person project team to conduct the divestiture of ml leasing which included mr sands as chief negotiator ‘the retained assets consisted of assets leased under operating finance and leveraged leases subject_to the liabilities associated with such assets and the shares of corporate subsidiaries that owned leased equipment and leased real_property the decision as to which assets would be sold and which would be retained was made by the head of investment banking at merrill parent sophisticated to handle the lease portfolio a purchaser should be able to finance the transaction and a purchaser should have a net_operating_loss nol carryforward and therefore should be indifferent to the fact that the lease portfolio was about to turn for tax purposes in or around date mr sands contacted inspiration resources corp inspiration inspiration was a diversified natural_resources company whose stock was publicly traded on the new york and toronto stock exchanges inspiration was controlled by minerals resources corp ltd minorco a bermuda corporation headquartered in london england mr sands had worked with inspiration on other matters before and was aware that inspiration had a significant nol petitioner provided to inspiration a document entitled merrill lynch leasing inc proposed sale of equity_investment assets dated date ml leasing offering memorandum the ml leasing offering memorandum described the assets that would be owned by ml leasing at the time of the sale and the pretax cashflows expected to be derived from the portfolio of leases the ml leasing offering memorandum described the proposed transaction as follows prior to the sale of leasing’s stock any of leasing’s assets which are not to be sold will be dividended to mlcr assets remaining in leasing will be the equity investments in real_estate and equipment net leased to major corporations tax benefits purchased under the tax act unused itc carryover and any state net operating losses nol’s not used in the various ml co unitary returns the remaining liabilities in leasing would consist solely of deferred taxes mlcr will then sell the stock of leasing the retained assets were not included in the description of ml leasing’s portfolio on date mr sands prepared a memorandum entitled status of ml leasing sales effort the memorandum reported on a telephone call mr sands received from mr smith the vice president-finance for inspiration as summarized in the memorandum mr smith expressed strong interest in purchasing ml leasing and reported that he had prepared a detailed analysis for consideration by inspiration’s executive committee although mr smith had expressed reservations about the status of inspiration’s nols and about the lack of certainty regarding the lease residual values mr sands reported that mr smith’s concern regarding inspiration’s nols was not a serious problem and that mr smith’s concern regarding the residual values would be addressed in a meeting on june when mr smith and his staff would meet with a representative of ml leasing to review the residuals on a lease-by-lease basis mr sands reported that if mr smith were satisfied after the june meeting inspiration will make a go -- no go decision on buying leasing at the dollar_figure million asking price based on the assumption that the residual values can be confirmed by an outside appraiser on date a written presentation to inspiration resources corporation prepared by ml capital markets was submitted to inspiration the presentation again described the assets proposed to be owned by ml leasing at the time of sale of the ml leasing stock to inspiration and the pretax net cashflows expected to be derived from the portfolio of leases the retained assets were not included in those assets the presentation proposed a purchase_price of dollar_figure million anda closing date at the end of c the tax plan and the sec_304 cross-chain sale sometime between when the possible sale of ml leasing was first discussed and date when ml leasing contributed the retained assets to merlease leasing corp merlease petitioner finalized a plan’ to strip ml leasing of the retained assets and to sell ml leasing outside the consolidated_group using planning techniques designed to increase petitioner’s tax basis in ml leasing and thereby eliminate gain on the sale of ml leasing the plan consisted of the following steps it appears from the ml leasing offering memorandum that petitioner originally intended to have mll distribute the retained assets to mlcr as a dividend we infer from this fact that petitioner finalized its plan to engage in sec_304 cross- chain sales after the ml leasing offering memorandum had been prepared -- - ml leasing would contribute the retained assets to merlease a direct wholly owned subsidiary of ml leasing in anticipation of ml leasing’s sale outside the consolidated_group ml leasing would then sell merlease cross-chain to a sister corporation within the consolidated_group ml leasing would declare a dividend to ml capital resources of designated assets and the gross_sales proceeds from the cross-chain sale of merlease to the acquiring_corporation after each of the steps outlined above had occurred petitioner would then sell ml leasing to a third-party purchaser in accordance with the plan and pursuant to a resolution dated date ml leasing contributed the retained assets to the capital of merlease ’ in accordance with the plan and pursuant to resolutions adopted on date the respective boards of directors of ml leasing and merrill lynch asset management inc ml asset management or mlam a direct wholly owned subsidiary of merrill parent approved the sale of the stock of merlease to ml asset management for a purchase_price equal to the fair_market_value of such stock as of date two days later ml leasing and ml asset management entered into a stock purchase agreement dated some of the same assets identified in the date consent to corporate action as having been contributed to merlease’s capital were included as part of a dividend declared and paid to ml capital resources ml leasing’s sole shareholder as of date -- - date pursuant to which ml asset management agreed to purchase all of ml leasing’s merlease stock for a purchase_price of dollar_figure the sale closed on date immediately before ml asset management purchased the stock of merlease ml asset management’s accumulated_earnings_and_profits exceeded the price it paid for the merlease stock the parties agree that the sale of merlease to ml asset management was a sec_304 transaction d presentation to merrill parent’s board_of directors on date only days after the cross-chain sale of merlease a formal presentation was made to merrill parent’s board_of directors regarding the sale of ml leasing ' the presentation included the distribution of a written summary and slides illustrating the details of the plan for the sale of ml leasing including key calculations the written summary began as follows we have identified a significant economic benefit based on an opportunity in the tax law in selling merrill lynch’s proprietary lease business this economic benefit can be achieved by structuring a transaction to sell the stock of our primary leasing subsidiary merrill lynch leasing we believe that such a sale could realistically result in an after-tax financial statement gain of approximately dollar_figure million the presentation laid out the various steps of the plan to ‘petitioner was unable to locate the minutes of the meeting of the board_of directors on date the date the presentation was made dispose_of merrill lynch’s proprietary lease business culminating in the sale of ml leasing’s stock the stated purpose of the presentation was to secure the board’s approval to enter into a letter of intent with the purchaser’ and to secure the board’s authorization for the executive committee to approve the final details of the proposed transaction in accordance with the letter of intent subject_to closing adjustments and unforseen contingencies arising from negotiating a final agreement in early october up to a maximum reduction of dollar_figure million the written summary informed the board_of directors that due to the exhaustion of tax benefits many of ml leasing’s leases begin to produce taxable_income in with the remainder ‘turning around’ in accordingly it is an opportune time to sell our principal investments line_of_business to an appropriate purchaser the summary also informed the board_of directors that because it was not merrill parent’s intent to withdraw from all aspects of the leasing business merrill parent was removing the retained assets from ml leasing before ml leasing’s stock was sold in two steps the retained assets had been sold to ml asset management for approximately dollar_figure million and ml leasing will declare a dollar_figure 2the presentation represented to the board_of directors that once both parties have signed the letter of intent the sales_price will be firmly established subject only to changes in the residual_value by the appraisers moreover even the impact of residual_value appraisals will be limited to dollar_figure million -- - million dividend to ml capital resources consisting of cash received from ml asset management plus other cash receivables and certain liabilities after removal of the retained assets the summary represented that merrill parent would then be in a position to sell the principal investments business portion of ml leasing the summary unequivocally identified inspiration as the purchaser of ml leasing’s stock described inspiration and stated that in return for the stock of ml leasing we will receive dollar_figure million in cash subject_to adjustments for residual_value appraisals from the purchaser inspiration resources corporation the summary also explained how the sale price was determined ’ quantified the after-tax_income and the tax_benefit that would result from the sale explained the tax risks of the transaction and recommended the creation of a dollar_figure million tax 3the sale price was determined by calculating the present_value of the cashflow stream generated by ml leasing’s assets dollar_figure million discounting the pretax cashflow to reflect the value of the cashflow to inspiration dollar_figure million calculating the value of inspiration’s nols dollar_figure million and adding to the present_value of the cashflow stream a premium of dollar_figure million representing a split of the benefits arising from inspiration’s nols the resulting base sale price dollar_figure million was then increased by the amount of cash to be left in ml leasing estimated to be dollar_figure million to arrive at a total sale price of dollar_figure million subject_to adjustment for residual_value appraisals reserve for the transaction ’ in calculating the recommended reserve the summary stated the following the first item of tax reserve concerns the sale to merrill lynch asset management of the leasing subsidiaries we wish to retain the irs could maintain that the form of this transaction should be disregarded and in substance a distribution with a reduction in tax basis should be deemed to have occurred the dollar_figure million reserve amount is the dollar_figure million i noted previously multiplied by the capital_gains_tax rate following the presentation merrill parent’s board_of directors approved the plan including the sale of merrill leasing to inspiration eb nonbinding letter of intent on date day after the presentation to its board_of directors merrill parent entered into a nonbinding letter of intent with inspiration for the sale of the stock of ml leasing to inspiration the letter of intent provided a period of exclusivity during which merrill parent would negotiate exclusively with inspiration to reach an agreement for the sale of ml leasing upon executing the letter of intent the parties agreed that if such sale agreement is not executed on or prior to date neither of us intends to proceed with the transactions contemplated herein the letter of intent provided the dollar_figure million tax reserve consisted of a dollar_figure million reserve for the possible disallowance of the deemed_dividend resulting from the cross-chain sale and a dollar_figure million reserve for lost tax benefits if certain income projections were not realized - - that if the conditions to reaching an agreement are satisfied the aggregate purchase_price will be dollar_figure subject_to adjustment for cash left in ml leasing for the value of residuals as determined by independent appraisers and for other specified adjustments the letter of intent also stated it is understood that this letter of intent merely constitutes a statement of our mutual intentions with respect to the proposed acquisition and does not contain all matters upon which agreement must be reached in order for the proposed acquisition to be consummated a binding commitment with respect to the proposed acquisition will result only from execution of definitive agreements subject_to the conditions expressed therein following execution of the nonbinding letter of intent both inspiration and merrill parent hired outside appraisers to value the lease portfolio ’ on date merrill parent issued a news_release to its employees announcing that it had entered into a letter of intent for the sale of a portion of its leasing operations to inspiration merrill parent announced that the sale if consummated would result in a realization of after-tax gain of at least dollar_figure million and was scheduled to close at the end of ‘during july and date petitioner also executed various transfers within the consolidated_group to remove assets from ml leasing before its sale to inspiration by resolutions dated july and date ml leasing’s board_of directors authorized payment of a dividend to ml capital resources consisting of all the capital stock of five subsidiaries of ml leasing intercompany receivables cash and other assets these distributions are not at issue in this case --- - subject_to negotiation of definitive documentation and normal conditions to closing on date inspiration’s board_of directors ratified and retroactively approved the nonbinding letter of intent between inspiration and merrill parent the board_of directors authorized the executive committee of the board_of directors to take any and all necessary or desirable actions in connection with the proposed acquisition of ml leasing f further negotiations between petitioner and inspiration on date inspiration wrote a letter to mr sands explaining that several problems have arisen over the past few weeks regarding the purchase of ml leasing in the letter inspiration advised that it was unable to finance this transaction on a secured basis within the timeframe and terms of our agreement inspiration stated that it had started to review alternative means of financing including both unsecured financing and the sale of specific leases from the ml leasing portfolio as a means of financing the transaction and suggested that the increased cost of the unsecured financing may justify a downward adjustment in the purchase_price in the letter inspiration requested that the terms of the draft stock purchase agreement be altered to accommodate alternative means of financing ie by eliminating a provision in the draft stock agreement that prohibited inspiration from selling significant -- - assets from ml leasing for a period of years in addition inspiration suggested that merrill lynch may have to arrange with the lessee and the secured noteholders to waive certain restrictions on transfer of ownership in order to accommodate its request inspiration also pointed out that the existing draft purchase agreement did not contain a representation from petitioner that the cashflows as presented to inspiration were correct inspiration advised that in order for a lender or a purchaser to make financing decisions based on these cash flows a legal due diligence review will be insufficient and it will be essential for merrill lynch to represent that the cash flows of the leases are accurate inspiration concluded its letter by expressing its continued interest in completing the transaction in order to give the parties to the letter of intent additional time to finalize their deal the parties on date agreed to extend the term of the nonbinding letter of intent to date and negotiations and discussions continued with inspiration after date ' shortly after date petitioner’s appraiser and inspiration’s appraiser completed their analysis of residual values both appraisers valued the residual values of the leases ea date interoffice memorandum from mr sands stated that although inspiration still had not secured financing to purchase ml leasing inspiration was optimistic that it would do so mr sands also indicated that inspiration’s financing efforts were going very well - - in ml leasing’s portfolio higher than petitioner and inspiration had expected as a result the chief financial officer for merrill parent instructed mr sands to negotiate an increase in the purchase_price from dollar_figure million to dollar_figure million in accordance with those instructions mr sands attempted to negotiate an adjustment to the purchase_price although his efforts apparently were not initially well received ’ the parties ultimately agreed to increase the purchase_price by dollar_figure million in approximately august or early date petitioner provided inspiration with a draft stock purchase agreement dated date ' on date the executive committee of inspiration’s board_of directors met to discuss the acquisition of ml leasing after discussion the executive committee approved the date stock purchase agreement substantially in the form presented the executive committee also authorized inspiration’s management to finalize the necessary bank financing ‘mr sands was asked by inspiration’s representatives to leave the meeting and for at least a day after the meeting inspiration refused to return phone calls from either mr sands or petitioner’s attorneys 8the date letter from inspiration to mr sands indicates there was a previous version of the date draft stock purchase agreement the record is unclear however as to when the first stock purchase agreement was drafted and circulated -- - g ml leasing stock purchase agreement effective date merrill parent ml capital resources ml leasing and inspiration executed an agreement for the purchase and sale of the stock of ml leasing ml leasing stock purchase agreement the ml leasing stock purchase agreement was amended as of date to reflect further negotiations on certain matters the purchase_price was dollar_figure payable in cash at closing subject_to certain postclosing adjustments pursuant to the ml leasing stock purchase agreement the purchase_price subsequently was adjusted based on residual_value appraisals for certain leases the sale of ml leasing closed on date il sale of ml capital resources at the beginning of petitioner’s tye ml capital resources was a wholly owned subsidiary of merrill parent ’ ml capital resources was engaged in the business of arranging equipment_leasing transactions between third parties and also owned various types of equipment and other tangible_personal_property which it leased to third parties ml capital resources’ business focused on small_business leases it was also a partner in certain limited_partnerships that held by resolution dated date the board_of directors of merrill parent approved the formation of a newly organized corporation merrill lynch consumer markets holdings inc consumer markets or mlcmh and the contribution of all the capital stock of ml capital resources to consumer markets - - computers leased to ibm and had been active in other types of financing for medium-sized businesses ml capital resources also owned the stock of a number of subsidiary corporations that were engaged in the business of arranging equity and debt financing for middle- and small-sized companies merrill parent decided to sell that portion of ml capital resources’ business consisting of the ownership of leased property in the aggregate the leases were generating substantial positive cashflow but had turned around for income_tax purposes so that if ml capital resources continued to hold them the leases would generate taxable_income in excess of pretax cashflow because merrill parent did not want ml capital resources’ nonleasing assets to leave the consolidated_group it decided that ml capital resources would sell to other affiliated corporations the stock of certain subsidiary corporations that were engaged in lending and financing activities or that owned other assets and businesses that were not related to its core consumer leasing operations collectively referred to as the retained assets a petitioner seeks a purchaser merrill parent decided to conduct the sale of ml capital resources utilizing a bidding process by date a senior management decided which assets to sell and which assets to retain within the consolidated_group - draft preliminary offering memorandum regarding the sale of the stock of ml capital resources preliminary offering memorandum had been prepared as well as a list of prospective buyers and a projection of an estimated sale price for ml capital resources of between dollar_figure and dollar_figure million on which was calculated a potential after-tax gain of between dollar_figure and dollar_figure million at some point between date and date the preliminary offering memorandum was finalized if a potential purchaser was interested after reviewing the preliminary offering memorandum merrill parent required that the potential purchaser sign a confidentiality letter at which point the potential purchaser could regquest a confidential 3-volume detailed offering memorandum dated date regarding the specific leases in ml capital resources’ portfolio 3-volume offering memorandum under the bidding procedure established by merrill parent and set forth in the 3-volume offering memorandum interested purchasers were required to submit preliminary indications of interest including a proposed cash purchase_price by date immediately thereafter ml capital markets and ml capital resources would select a limited number of potential purchasers that would be given the opportunity to perform detailed due diligence at that time prospective purchasers would be given proposed forms for a stock purchase agreement prospective purchasers were required to submit bids -- p7 - as to price and terms by date the 3-volume offering memorandum indicated that ml capital resources does not intend to engage in substantial negotiations with respect to the terms of the stock purchase agreement and proposed an date closing date on date the chairman of the board_of ml capital resources authorized a five-person team to pursue the divestiture of ml capital resources four of whom had been involved in the sale of ml leasing mr sands again was appointed as chief negotiator in and around date merrill parent contacted various potential purchasers regarding the sale of ml capital resources the ultimate_purchaser gatx leasing corp gatx on behalf of itself and bce development inc bce a majority-owned subsidiary of bell canada enterprises collectively referred to as gatx bce unless otherwise indicated apparently received the preliminary offering memorandum sometime during date because ml capital markets sent gatx bce a confidentiality agreement dated date b sec_304 cross--chain sale sec_1 five subsidiaries effective march and date respectively the boards of directors of ml capital resources and merrill lynch realty inc ml realty or mlri a wholly owned subsidiary of - - merrill parent approved the sale of all the stock of five subsidiaries wholly owned by ml capital resources to ml realty merrill lynch business financial services inc financial services or mlbfs merrill lynch private capital inc private capital or mlpc merrill lynch venture capital inc venture capital or mlvc merrill lynch energy investments inc energy investments or mlei and merrill lynch r d management inc mlrdm collectively referred to as the five subsidiaries ml capital resources and ml realty entered into a stock purchase agreement dated date for the sale of stock of the five subsidiaries to ml realty the purchase_price of the stock of the five subsidiaries was dollar_figure which was allocated to each subsidiary based on their respective book values the sale closed on date immediately before its purchase of the five subsidiaries ml realty had accumulated_earnings_and_profits that exceeded the purchase_price the sales of the five subsidiaries were five of the eight cross-chain sales 1before the sale of financial services effective date ml capital resources contributed certain loan receivables and other assets and liabilities with a net_book_value of dollar_figure million to financial services these assets and liabilities were part of the retained assets and thus were not intended to be included in the assets of ml capital resources at the time of the sale of its stock 2private capital had a substantial negative book net_worth as of date before the sale of private capital effective date ml capital resources contributed dollar_figure million in cash to the capital of private capital and thereby created a positive book net_worth in private capital - - at issue for the taxable_year ended date the parties agree that these sales were sec_304 transactions ml interfunding merrill lynch interfunding inc ml interfunding or mli was a wholly owned subsidiary of ml capital resources by resolutions dated march and the boards of directors of ml capital resources and ml asset management approved the sale of all the stock of ml interfunding to ml asset management ml capital resources and ml asset management entered into a stock purchase agreement dated date which provided for an initial purchase_price of dollar_figure million to be paid at closing with the purchase_price to be adjusted as soon as practicable by subsequent agreement of ml asset management and ml capital resources so as to equal the fair_market_value of the shares as of date the sale closed on march dollar_figure immediately before its purchase of ml interfunding ml by resolution dated date the board_of directors of ml interfunding declared and paid a dividend having a total value of dollar_figure million to ml capital resources of certain preferred_stock that it owned in gelco corporation gelco plus the shares of certain unaffiliated corporations portfolio_stock which it had acquired as a dividend from its wholly owned subsidiary ml portfolio management by resolution dated date by resolution dated date ml capital resources contributed the portfolio_stock and the gelco shares to merrill lynch property holdings inc a direct wholly owned subsidiary of ml capital resources 4tin a valuation report dated date deloitte haskins-sells determined that the fair_market_value of the stock continued -- - asset management had accumulated_earnings_and_profits that exceeded the purchase_price this is the sixth cross-chain sale at issue for the taxable_year ended date the parties agree that this cross-chain sale was a sec_304 transaction leasing equipment by resolutions dated date the respective boards of ml capital resources and merrill lynch pierce fenner smith inc mlpfs a first-tier wholly owned subsidiary of merrill parent approved the sale of all the stock of ml leasing equipment corp leasing equipment or mlle a wholly owned subsidiary of ml capital resources to mlpfs ml capital resources and mlpfs entered into a stock purchase agreement dated date the purchase_price for leasing equipment’s stock was dollar_figure the sale closed on date immediately before its purchase of leasing equipment mlpfs had accumulated continued of ml interfunding as of date was dollar_figure based on such appraisal ml asset management and consumer markets as assignee of ml capital resources’ rights under the ml interfunding stock purchase agreement agreed that ml asset management would pay consumer markets dollar_figure as the final payment of the purchase_price for the ml interfunding stock which was the difference between dollar_figure and the net consideration paid at closing of dollar_figure on date ml capital resources contributed the stock of mll corporate partners inc a subsidiary of ml capital resources engaged in nonleasing activities to leasing equipment --- - earnings_and_profits that exceeded the purchase_price this is the seventh cross-chain sale at issue for the taxable_year ended date the parties agree that this cross-chain sale was a sec_304 transaction c the sale of ml capital resources pursuant to the bidding procedure governing the sale of ml capital resources petitioner received five or six bids including one from gatx bce the bid from gatx bce dated date contained the principal terms upon which gatx bce was prepared to purchase all the outstanding shares of ml capital resources date bid proposal gatx bce proposed a base purchase_price of dollar_figure million plus percent of certain residual payments in excess of dollar_figure million gatx bce’s date bid proposal specifically provided among other things the following conditions precedent gatx bce would enter into a purchase agreement only upon the receipt of all requisite corporate approvals including approvals by the boards of gatx and bce and satisfactory completion of further due diligence the further due diligence included but was not limited to review of the basic and related documentation review of audited financials of the ibm partnerships and ml capital although the bidding procedure required each prospective purchaser to submit by date preliminary indications of interest outlining a proposed purchase_price the record contains no information regarding what if anything gatx bce submitted - - resources and review of a report prepared by ibm credit corporation for the partners of the ibm partnerships on date a formal presentation regarding the sale of ml capital resources was made to merrill parent’s board_of directors at its regular meeting the presentation was made by courtney f jones the substance of the presentation was summarized in a written summary and slides illustrating the details of the plan for the sale of ml capital resources the written summary began as follows we have identified a significant economic benefit based on an opportunity in the tax law in selling merrill lynch’s proprietary middle market lease business this economic benefit can be achieved by structuring a transaction to sell the stock of one of our leasing subsidiaries merrill lynch capital resources we believe that such a sale could realistically result in an after-tax financial statement gain of approximately dollar_figure million in conjunction with merrill lynch capital markets we have identified a purchaser the purpose of this presentation is to secure your approval for the executive committee to approve the final details of the transaction and sign the definitive agreement the written summary laid out the various steps of the plan to dispose_of merrill lynch’s proprietary middle-market lease business culminating in the sale of ml capital resources’ stock the written summary informed the board_of directors that--- due to the exhaustion of tax benefits many of ml capital resources’ leases have begun to produce taxable_income in the projected cash_flow from the leases will in most years not be sufficient to service the debt and the tax_liability generated by the - - leases accordingly it is an opportune time to sell this business to an appropriate purchaser the written summary also informed the board_of directors that because merrill parent did not intend to withdraw from the lending activities aspect of the business merrill parent will first remove the assets and operations related to the businesses we wish to retain and will transfer all of the subsidiaries of ml capital resources elsewhere within our corporate structure in three steps before ml capital resources’ stock was sold ml capital resources had already sold ml interfunding’s stock to ml asset management for its net_book_value of approximately dollar_figure million ml capital resources had already sold the stock of certain of its subsidiaries to ml realty inc for approximately dollar_figure million and ml capital resources will declare a dollar_figure million dividend to its parent company merrill lynch consumer markets holdings inc consumer markets consisting of cash received from ml asset management and ml realty existing cash balances the stock of the remaining subsidiaries receivables and liabilities the board was informed that after these transfers were completed ml capital resources will have equity of approximately dollar_figure million and we will be in a position to sell ml capital resources’ stock the presentation identified a joint_venture between bce development inc a wholly owned u s subsidiary of bell canada and gatx leasing corporation a wholly owned subsidiary of gatx - -- corporation as the likely purchaser and estimated a sales_price of dollar_figure million consisting of dollar_figure million in cash plus the assumption of dollar_figure million in liabilities the presentation also explained how the sale price was determined quantified the after-tax_income and the tax_benefit that would result from the sale explained the tax risks of the transaction and recommended the creation of a dollar_figure million tax reserve for the transaction ’ in calculating the recommended reserve the presentation stated the following as you can imagine it is the tax aspects that make this sale especially attractive the tax department in conceiving this transaction has creatively applied two different tax concepts to maximize the calculation of merrill lynch’s tax basis in ml capital resources the second tax concept deals with the creation of approximately dollar_figure million in tax basis this basis is created by selling the stock of certain ml capital resources subsidiaries to mlam and ml realty inc for dollar_figure million rather than distributing this value to ml consumer markets holdings inc under the tax rules the sale is recharacterized as two separate transactions a dividend by mlam and mlri to mlcr of dollar_figure million anda contribution to the capital of mlam and mlri by mlcr of approximately the same amount the dividend received by mlcr increases merrill lynch’s tax basis in mlcr by dollar_figure million mlcr’s contribution to the capital of mlam and mlri has no effect on tax basis the dollar_figure million tax reserve consisted of a dollar_figure million reserve for the possible disallowance of the deemed_dividend resulting from the cross-chain sale and a dollar_figure million reserve for lost tax benefits if certain income projections were not realized -- - the final step is for mlcr to declare a dividend of cash certain subsidiaries and receivables to ml consumer markets holdings inc this intercompany dividend triggers a taxable gain that also increases our tax basis in mlcr what remains is our tax basis at the time of sale dollar_figure million as our basis in the stock is greater than the sales_price the sale results in a dollar_figure million long term capital_loss this capital_loss will offset other long term capital_gains resulting in a tax_benefit of dollar_figure million the intercompany dividend to ml consumer markets holdings triggers a tax_liability of dollar_figure million which reduces the maximum potential tax_benefit to dollar_figure million the summary represented that merrill parent’s corporate law department and outside counsel had already prepared a proposed definitive sales agreement and that the purchaser had submitted its desired contract changes which were being negotiated although the summary requested the board_of directors to authorize the executive committee to approve the final details of the transaction and to sign the definitive agreement for a minimum sales_price of dollar_figure million the board authorized the proper officers to finalize the sale of all the capital stock of ml capital resources for not less than dollar_figure million subject_to adjustments based on the valuation of certain assets d gatx bce modifies its initial bid in a letter addressed to mr sands dated date gatx modified its date bid proposal date - - bid proposal gatx reconfigured its date bid proposal from dollar_figure million plus percent of the discounted value of the residual payments in excess of dollar_figure million to dollar_figure million plu sec_40 percent of the discounted value of residual payments in excess of dollar_figure million the date bid proposal stated that except for the replacement of the original paragraphs in the date bid proposal concerning the purchase_price all other terms and conditions remain unchanged as of date gatx bce had not evaluated the lease portfolio of ml capital resources and the proposed purchase_price was based on the representations made in the offering memorandum eb nonbinding letter of intent on date merrill parent entered into a nonbinding letter of intent with gatx bce for the sale of the stock of ml capital resources nonbinding letter of intent the nonbinding letter of intent confirmed that merrill parent had provided gatx bce with a draft sale agreement containing a description of the assets in which ml capital resources had an equity_interest as of the proposed closing date the nonbinding letter of intent set forth pricing terms identical to those set forth in gatx’s date bid proposal i e dollar_figure million plu sec_40 percent of the record is unclear as to whether a second round of bids was conducted or whether petitioner merely asked gatx bce to modify its original bid -- - the discounted value of residual payments in excess of dollar_figure the nonbinding letter of intent specifically stated that the parties were bound by the terms of their date confidentiality agreement the nonbinding letter of intent also stated the consummation of the acquisition contemplated herein is subject_to i negotiation and execution of definitive agreements acceptable in form and substance to gatx bce and petitioner ii no change having occurred in the federal_income_tax laws or the regulations of the u s treasury promulgated thereunder that would materially adversely alter the economic_effect of the transactions contemplated herein approval of the transactions contemplated herein by petitioner’s executive committee and by the appropriate corporate authorities for gatx bce iv consummation of satisfactory secured financing by gatx bce and v other customary and appropriate closing conditions f gatx finance_committee approval on or about date the gatx finance_committee met to consider the proposed acquisition of ml capital resources a written proposal presented at that meeting stated that gatx was awarded the transaction based on its initial and modified bid proposals and was invited to perform a due diligence investigation the written proposal also stated that upon completion of the due diligence process gatx bce reserved the right to adjust the purchase_price based on its due diligence findings in the event that any information in the 3-volume offering memorandum was incorrect the written proposal also recommended that the base purchase_price be reduced to dollar_figure -- - million as a result of an increase in the reserve for losses and a net reduction in expected future residual values on date the gatx finance_committee approved the proposal to acquire the capital stock of ml capital resources for a purchase_price of dollar_figure million subject_to certain specified conditions the gatx finance_committee recommended that the proposed transaction be forwarded to the gatx board_of directors g continued negotiations after executing the nonbinding letter of intent petitioner and gatx bce continued their negotiations in conjunction with gatx bce’s due diligence review of the lease portfolio petitioner and gatx bce agreed that it was impractical to examine each lease separately because the lease portfolio consisted of such a large number of relatively small leases therefore they agreed to use a statistical sampling technique whereby the parties would jointly pick a certain number of leases at random to examine in significant detail and compare them to the representations made by merrill parent in the 3-volume offering memorandum the results of the statistical sample were not satisfactory to gatx bce ie a larger than expected portion of the leases did not coincide with merrill parent’s representations in the 3-volume offering memorandum from may through date negotiations continued in order to accommodate the adjustments revealed by the due -- -- diligence review among other concessions petitioner represented to gatx that to the best of petitioner’s knowledge as of the date of the closing the schedules in the contract were the actual status of the individual leases and to the extent they were not there would be a postclosing adjustment to accurately reflect the discrepancies during the negotiations gatx requested that ml vessel leasing corporation vessel leasing a wholly owned subsidiary of ml capital resources not be included in the ml capital resources portfolio because gatx bce could not own the assets in vessel leasing due to restrictions under federal laws by resolution dated date the respective boards of ml capital resources and ml asset management approved the sale of all the stock of vessel leasing to ml asset management on that same date ml capital resources and ml asset management entered into a stock purchase agreement with respect to vessel leasing’s stock the purchase_price for the stock was dollar_figure the sale closed on date immediately before its purchase of vessel leasing ml asset management had accumulated_earnings_and_profits that exceeded the purchase_price this is the eighth cross-chain sale at issue for the taxable_year ended december rbce was a canadian corporation and could not legally own a vessel that had been financed by the u s government -- - the parties agree that this cross-chain sale was a sec_304 transaction h sale of ml capital resources is finalized by resolution dated date ml capital resources’ board_of directors authorized the sale of its stock to gatx bce as of date merrill parent consumer markets ml capital resources and gatx bce entered into an agreement for the purchase and sale of stock of ml capital resources for a fixed cash consideration of dollar_figure payable at closing subject_to adjustments for working_capital and certain residual proceeds and a contingent cash payment based on the realization of certain residual values due on or before date but not to exceed dollar_figure million the sale closed on date merrill parent represented to gatx bce that to the best of its records and knowledge as of the date of the closing the schedules attached to the contract would contain accurate information about each of the individual leases to the extent that the schedules did not contain accurate information there would be postclosing adjustments with one exception merrill parent did not guarantee the obligations of the lessees merrill parent also did not guarantee the residual values of any leases on its consolidated federal_income_tax return for the taxable_year ended date petitioner claimed a long- term capital_loss in the amount of dollar_figure from the sale of - al --- ml capital resources’ stock computed as follows sale price dollar_figure less basis in ml capital resources capital_loss big_number iii notice_of_deficiency respondent mailed a timely notice_of_deficiency to petitioner on date which set forth a number of adjustments to petitioner’s taxable_income for the years at issue the only adjustments in dispute are respondent’s determinations decreasing the long-term_capital_loss reported by ml capital resources on the sale of the stock of ml leasing to inspiration on the ground that ml capital resources’ basis in the stock was overstated by dollar_figure and to ii decreasing the long-term_capital_loss reported by consumer markets on the sale of the stock of ml capital resources to gatx bce on the ground that consumer markets’ basis in the stock was overstated by dollar_figure opinion i applicable statutes the parties agree that sec_304 applies to the nine cross-chain sales and that sec_304 treats the cross-chain the dollar_figure adjustment to the basis of the stock of capital resources in respondent’s notice equals the sum of the dollar_figure aggregate purchase_price for the five subsidiaries ii the dollar_figure initial purchase_price for ml interfunding iii the dollar_figure final purchase_price for leasing equipment and iv the dollar_figure purchase_price of vessel leasing - sales as redemptions the parties disagree however as to whether the redemptions must be taxed as distributions in exchange for stock under sec_302 or as distributions of property under sec_301 before sec_304 was enacted a parent_corporation could extract earnings from its related corporations while avoiding ordinary dividend treatment by selling the stock of one of its controlled corporations to another of its controlled corporations see eg wanamaker 11_tc_365 affd per curiam 178_f2d_10 3d cir in sec_304 was enacted to prevent the bailout of corporate earnings_and_profits through sales involving subsidiary corporations see revenue act of ch stat see also h rept 81st cong 2d sess 1950_2_cb_380 s rept 81st cong 2d sess 1950_2_cb_483 in sec_304 was amended to prevent the bailout of corporate earnings_and_profits using brother-sister_corporations see h rept 83d cong 2d sess a79 s rept 83d cong 2d sess this antibailout provision provides the analytical framework for both parties’ arguments in this case the pertinent part of sec_304 provides that for purposes of sec_302 if one or more persons are in control of each of two corporations and in return for property one of the - - corporations acquires stock in the other corporation from the person so in control then such property shall be treated as a distribution in redemption of the stock of the corporation acquiring such stock see also revrul_70_496 1970_2_cb_74 if a stock acquisition is governed by sec_304 any determination as to whether the stock acquisition is to be treated as a distribution in part or full payment in exchange for the stock must be made by reference to the stock of the issuing_corporation ' sec_304 sec_318 as modified by sec_304 applies in determining whether the requisite control under sec_304 exists sec_304 recharacterizes what appears to be a sale as a redemption by treating the sale proceeds as a distribution in redemption of the acquiring corporation’s stock and requiring that the tax consequences of the distribution be determined under sec_301 and sec_302 sec_302 provides that if a corporation redeems its stock the redemption shall be treated as a distribution in part or full payment in exchange for the stock if the redemption qualifies as one of four types of redemptions listed in sec_302 b --a redemption that is not essentially_equivalent_to_a_dividend sec_302 a substantially_disproportionate_redemption of stock sec_302 a in this case the issuing corporations are merlease the five subsidiaries ml interfunding leasing equipment and vessel leasing see sec_304 - redemption in complete termination of a shareholder’s interest sec_302 or a redemption from a noncorporate shareholder in partial_liquidation sec_302 if the deemed redemption does not qualify under sec_302 then the distribution is governed by sec_301 in this case respondent relies only upon sec_302 b claiming that the deemed sec_304 redemptions when integrated with the sales of the target corporations completely terminated the target corporations’ ownership of the issuing corporations sec_302 b provides that subsection a shall apply if the redemption is in complete redemption of all of the stock of the corporation owned by the shareholder see 72_tc_751 affd without published opinion 647_f2d_169 9th cir the attribution_rules under sec_318 apply in determining ownership of stock for purposes of sec_302 see sec_302 il the parties’ arguments regarding the applicable legal standard ordinarily whether a redemption results in the complete termination of a shareholder’s interest in a corporation under sec_302 is determined immediately after the redemption sec_32sec a provides except as otherwise provided in this chapter a distribution_of_property as defined in sec_317 made by a corporation to a shareholder with respect to its stock shall be treated in the manner provided in subsection c jf - - b and c a in some circumstances however both taxpayers and the commissioner have argued that a redemption should not be tested under sec_302 immediately after the redemption but only after another related transaction has occurred see eg bleily collishaw inc v commissioner supra 62_tc_280 affd 535_f2d_500 9th cir in this case petitioner contends that the deemed sec_304 redemptions ie the nine cross-chain sales should be tested under sec_302 without integrating them with the later sales of the target corporations petitioner asserts that the deemed sec_304 redemptions standing alone did not completely terminate the target corporations’ actual and constructive_ownership interest in the issuing corporations because under the attribution_rules of sec_318 the target corporations continued to hold an ownership_interest in those corporations following the redemptions respondent contends however that the sec_304 redemptions at issue in this case ie the nine cross-chain sales must be integrated with the later sales of the target corporations in order to decide under sec_302 whether the target corporations’ constructive_ownership of the transferred stock under sec_318 was completely terminated the parties rely on different legal standards in support of their respective positions -- - petitioner relies on a test articulated by this court in niedermeyer v commissioner supra pincite petitioner claims that this court has consistently used the niedermeyer test to decide whether a redemption should be integrated with other allegedly related transactions in order to ascertain the tax consequences of the redemption in niedermeyer we held that if a redemption standing alone fails to qualify under sec_302 b the redemption will nevertheless be subject_to sale_or_exchange treatment where there is a plan which is comprised of several steps one involving the redemption of stock that results in a complete termination of the taxpayer’s interest ina corporation id pincite however we required that the redemption must occur as part of a plan which is firm and fixed and in which the steps are clearly integrated id petitioner describes the niedermeyer test as a variation of the step_transaction_doctrine and asserts that while the test permits amalgamation of steps that are not subject_to an ‘absolutely’ binding contract it leaves little room for contingency petitioner relies on this court’s opinions in 79_tc_827 77_tc_30 and bleily collishaw inc v commissioner supra pincite to support its position according to petitioner each of the three above-cited cases had the following facts in common hach case involved a partial_redemption that was a7 - held to be part of a firm and fixed plan in each case the complete termination of the shareholder’s interest required a party not controlled by the taxpayer to acquire the remaining shares and at the time of the redemption the third-party purchaser had already negotiated for and made a firm commitment to acquire the remaining shares petitioner extracts from the cases the conclusions that where an alleged plan to completely terminate a shareholder’s ownership requires the participation of a third party the third party must have committed to the plan at least in substance on or before the redemption date in order for niedermeyer’s firm and fixed plan requirement to be satisfied and that a taxpayer’s unilateral plan can never be a firm and fixed plan petitioner’s analysis and arguments therefore focus primarily on whether there was an agreement in substance with the third-party purchasers of the target corporations’ stock on the dates of the deemed sec_304 redemptions ie the nine cross-chain sales respondent rejects petitioner’s attempt to focus the court’s eye primarily on the third-party purchasers who acquired the target corporations’ stock and argues for the application of an intent--based test drawn from the decision of the u s court_of_appeals for the sixth circuit in 213_f2d_914 6th cir and pertinent opinions of this court including but not limited to niedermeyer v commissioner supra citing -- - zenz respondent argues that a partial_redemption which is one of a series of transactions intended to terminate completely a shareholder’s ownership_interest in a corporation must be integrated with the related transactions for purposes of sec_302 b and treated as a sale_or_exchange under respondent’s articulation of the relevant legal standard as a result of the decision in zenz other transactions must be taken into account in testing whether a redemption is a distribution under sec_301 ora sale_or_exchange under sec_302 where the redemption is part of a firm and fixed plan to terminate a shareholder’s interest in a corporation 62_tc_280 aff'd 535_f2d_500 9th cir articulating a zenz-like standard as subsequent applications of the zenz doctrine make clear the sequence of planned transactions is irrelevant where the overall result is the complete termination of a shareholder’s interest 289_f2d_531 8th cir holding that zenz applies when the redemption precedes the stock sale pursuant to a plan see also b bittker and j bustice federal income_taxation of corporations and shareholders pincite 6th ed i f the form of the distribution is cast as a redemption its treatment as a sale under zenz is highly likely unless the preliminary redemption transaction can be separated from the later sale fn ref omitted in its reply brief petitioner dismisses respondent’s reliance 33in their reply briefs both parties argue alternatively that the applicable standard is derived from the step_transaction_doctrine and that one of three tests for deciding whether the step_transaction_doctrine should be applied but not all three tests must be used in this case to analyze the sec_304 redemptions and the later sales petitioner contends that only the binding_commitment_test should be used and respondent contends that only the end result test should be used fora detailed description of the three tests see andantech l l c v commissioner tcmemo_2002_97 we decline to apply any of the continued --- - on zenz claiming that its relevance to this case is at best tangential petitioner notes that zenz involved both a tax_year prior to the enactment of sec_302 and a different factual situation in 4zenz the sole shareholder of a corporation sold some of her stock first and a short time later the issuing_corporation redeemed the remainder of her stock petitioner distinguishes zenz from the instant case because the order of sale and subsequent redemption was chosen to reduce taxes----that is to avoid dividend treatment from the redemption leg the redemption completely terminated the taxpayer’s interest in the corporation and the commissioner was attempting to reorder the transactions in order to obtain dividend treatment for the redemption proceeds petitioner urges this court to limit the application of the zenz intent-based test to cases where the form of the transactions and the intent of the taxpayer coincide as it did in zenz and to decline to apply the test in cases such as this where the issue to be decided is whether a redemption that does not terminate the shareholder’s interest and a later sale that does terminate that interest are sufficiently related to justify treating a non-terminating redemption as part of the later sale transaction continued three tests because the applicable legal standard is that identified elsewhere in this opinion -- - iii analysis of the nine cross-chain sales a in general bach party claims that the applicable legal standard is clear and that the legal standard when applied to the facts supports a decision in that party’s favor the parties rely on many of the same cases to support their respective positions the parties’ arguments however are so diametrically opposite regarding their interpretation of the cases that we must turn to an examination of the principal cases on which both parties rely a careful examination of the pertinent facts and holdings of these cases is necessary to respond adequately to the parties’ detailed and often tortured parsing of these cases in support of their respective arguments petitioner also relies on several anticipatory dividend cases to bolster its arguments regarding the cross-chain sales see 624_f2d_1328 5th cir litton indus inc v commissioner t1t c 25_tc_1321 14_tc_1410 24_bta_763 in each of the anticipatory dividend cases decided by this court we held that a corporation’s distribution of a dividend to a shareholder before the shareholder sold his stock was taxable as a dividend and not as part of the later stock sale the dividend transactions did not involve the exchange of stock for consideration we agree with respondent that the anticipatory dividend cases are distinguishable from this case and we do not consider them further see bittker eustice federal income_taxation of corporations and shareholders par a pincite 7th ed in order to obtain the hoped-for dividend result it is important that the selling shareholder not surrender any of its target stock to the corporation because use of the redemption format will likely trigger sale treatment -- - zenz v quinlivan in 213_f2d_914 6th cir the sole shareholder of a corporation decided to sell the corporation to a competitor because the competitor did not want to assume the tax_liabilities associated with the corporation’s accumulated_earnings_and_profits the competitor purchased only part of the shareholder’s stock three weeks later after a corporate_reorganization and corporate action the corporation redeemed the balance of the shareholder’s stock on her tax_return the redeemed shareholder reported the transaction as a redemption of all of her stock under sec_115 of the internal_revenue_code_of_1939 and claimed that the transaction must be treated as a sale_or_exchange of stock the commissioner determined that the redemption was essentially equivalent to the distribution of a taxable dividend and recharacterized the redemption proceeds as dividend income the court_of_appeals for the sixth circuit reversed the decision of the lower court which had upheld the commissioner’s determination the court_of_appeals acknowledged the general principle that a taxpayer has the legal right to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits zenz v quinlivan supra pincite the court_of_appeals refused to decide the issue presented based on the taxpayer’s motivation to avoid taxes - - instead it examined the nature of the transaction in order to decide if it was in substance a dividend distribution or a sale the court_of_appeals held that the redemption was not essentially equivalent to the distribution of a dividend because the taxpayer intended to bring about a complete_liquidation of her holdings and to become separated from all interest in the corporation and the redemption completely terminated her interest in the corporation id pincite niedermeyer v commissioner twenty years after zenz v quinlivan supra was decided this court decided the tax effect of a sale in the context of sec_304 in 62_tc_280 the relevant issues were whether the taxpayers’ sale of all of their common_stock in american timber trading co inc at t to lents industries inc lents was a redemption involving a related corporation under sec_304 of the internal_revenue_code of and if so whether the redemption should be treated as a distribution in exchange for the redeemed stock under sec_302 or as a distribution to which sec_301 applies the taxpayers in niedermeyer sold all of their common_stock but not their preferred_stock in at t to lents on date on the date of the sale the majority of lents’ stock was owned by the taxpayers’ sons on date the taxpayers contributed their at t preferred_stock to the -- - niedermeyer foundation a tax-exempt_organization the taxpayers alleged that the distribution by lents to them was in exchange for their at t stock the commissioner alleged that the sale was a sec_304 transaction between related corporations and that the distribution was a taxable dividend under sec_301 and sec_302 this court first considered whether the sale was a deemed redemption under sec_304 after applying the constructive_ownership rules of sec_318 as required by sec_304 this court concluded that the taxpayers were in control of both at t and lents immediately prior to the sale and that the transaction in which lents acquired the taxpayers’ at t common_stock must be treated as a redemption under sec_304 this court then addressed the taxpayers’ contention that even if the sale were treated as a deemed redemption under sec_304 the taxpayers nevertheless were entitled to treat the distribution from lents as full payment in exchange for their at t stock under sec_302 by meeting one of the conditions of sec_302 after rejecting the taxpayers’ argument under sec_302 the court turned to their arguments under sec_302 among other things the taxpayers argued that the distribution was in complete termination of their ownership_interest in at t contending that - - the distribution and their subsequent gift of their at t preferred_stock were parts of a single_plan to completely terminate their actual and constructive_ownership of at t before the end of in niedermeyer this court acknowledged that where there is a plan consisting of a redemption and one or more other steps that results in a complete termination of the taxpayer’s interest in a corporation sec_302 may apply niedermeyer v commissioner supra pincite citing in support 54_tc_408 47_tc_248 the court emphasized however that the redemption must occur as part of a plan which is firm and fixed and in which the steps are clearly integrated id after searching the record for evidence in support of the taxpayers’ alleged plan the court concluded that the evidence presented was too insubstantial to prove the existence of such a plan id among the facts on which the court relied were the following the alleged plan was not in writing and there was no indication that the taxpayers communicated their donative intention to the charity or to anyone the taxpayers’ son who testified at trial about the lents stock acquisition did not mention any desire on the - taxpayers’ part to completely terminate their ownership_interest in at t the taxpayers could easily have changed their minds regarding their avowed intention to donate their preferred_stock the taxpayers failed to show that their alleged decision to donate the preferred_stock was in any way fixed or binding this court emphasized that a plan sufficient to pass muster under sec_302 b did not need to be in writing absolutely binding or communicated to others but that the above-mentioned factors all of which are lacking here tend to show a plan which is fixed and firm id pincite although the court in niedermeyer did not expressly state that the plan to which it was referring was a plan of the taxpayers such a conclusion is warranted the court rejected the taxpayers’ self-serving testimony regarding their intention to donate and searched instead for objective evidence that the deemed sec_304 redemption and the later gift were integrated parts of a firm and fixed plan on the part of the taxpayers to completely terminate their ownership_interest ie a plan consisting of clearly integrated steps to which the taxpayers were firmly committed benjamin v commissioner in 66_tc_1084 affd 592_f2d_1259 5th cir the issue presented was whether the -- - redemption of the taxpayer’s class a preferred voting_stock by a family-held corporation was essentially_equivalent_to_a_dividend under sec_302 of the internal_revenue_code of in deciding the tax effect of the redemption this court addressed the taxpayer’s argument that the redemption was pursuant to a plan of redemption that when fully implemented would completely terminate the taxpayer’s ownership_interest the evidence at trial failed to disclose any common understanding among the shareholders or the redeeming corporation as to the timing of or procedure for the alleged redemption plan nor was there any evidence of a concrete plan involving the shareholders or the corporation after examining the record this court concluded there was no credible_evidence of any firm plan to redeem noting that vague anticipation was not enough to constitute a plan id pincite paparo v commissioner in 71_tc_692 the taxpayers were shareholders of nashville textile corp nashville and jasper textile corp jasper two women’s apparel manufacturers and house of ronnie inc ronnie the corporation that designed and marketed the clothing made by nashville and jasper in order to improve their sales development effort the taxpayers approached i amsterdam a successful sales organization the shareholders of i amsterdam also owned denise lingerie co a - women’s apparel manufacturer the taxpayers concluded that if ronnie could acquire denise in exchange for ronnie’s stock ronnie would acquire not only denise’s manufacturing facilities but also the sales relationship with i amsterdam in the early part of negotiations began denise’s shareholders were interested in the taxpayer’s acquisition proposal but would not consider accepting stock in a privately held corporation in conjunction with the proposed acquisition of denise the taxpayers began to explore taking ronnie public the underwriter they had selected recommended that nashville and jasper be combined with ronnie before the public offering in date the taxpayers and another shareholder of nashville and jasper agreed to sell all of their stock to ronnie for dollar_figure the taxpayers contemplated that the purchase_price would be paid from the proceeds of one or more public offerings of ronnie’s stock on date the first public offering of ronnie’s stock was made a portion of the sales proceeds was used to make the downpayment to the nashville and jasper shareholders on date ronnie entered into an agreement with denise’s shareholders to acquire all of denise’s outstanding_stock in exchange for ronnie’s stock on date a second public offering of ronnie’s stock was made a portion of the proceeds was used to pay the - -- balance of the purchase_price owed to the nashville and jasper shareholders the sole issue for decision was whether the amounts received by the taxpayers in and from ronnie in exchange for their stock in nashville and jasper were taxable as capital_gains or as dividends under sec_301 the under sec_302 parties agreed that sec_304 applied to the stock acquisitions in question and that therefore the transfer of nashville and jasper stock to ronnie must be characterized as a redemption through the use of related corporations the parties disagreed only with respect to the application of sec_302 the taxpayers contended that the redemptions qualified as sales under sec_302 because they met the requirements of either sec_302 or the taxpayers argued that the redemption was but one step in an overall plan to redeem their interest in nashville and jasper that ended in with the second public offering and it was not the essential equivalent of a dividend this court rejected the taxpayers’ argument concluding that the record did not contain any compelling evidence of an overall financial plan covering both the first and the second public offerings no formal written plan for the funding of the -relevant code provisions were from the internal_revenue_code of --- - redemption through subsequent public offerings of ronnie’s stock existed and no corporate minutes were offered into evidence to substantiate such a plan in addition funding the redemption through subsequent public offerings of ronnie’s stock was beyond the control of the taxpayers although this court acknowledged the taxpayers’ apparent intent that subsequent public offerings be made the taxpayers had made no promise to the underwriter nor was there any evidence of an agreement to make another public offering bleily collishaw inc v commissioner in 72_tc_751 the taxpayer owned percent of a corporation the majority shareholder wanted sole control_over the corporation and the taxpayer was willing to sell all of its shares to the majority shareholder however because the majority shareholder did not have sufficient funds to purchase all of the taxpayer’s shares at that time the majority shareholder purchased only a portion of the taxpayer’s stock thereafter over a period of approximately weeks the corporation redeemed the balance of the taxpayer’s stock in increments tied to the availability of money to fund the redemptions although the taxpayer was under no contractual or other legal_obligation to sell the rest of its shares or have them redeemed if and when money became available to fund additional acquisitions this court found that the -- - taxpayer intended to sell its shares whenever the money needed to fund the acquisitions became available in bleily collishaw inc the issue before the court was whether the redemptions met the requirements of sec_302 b of the internal_revenue_code of we described the applicable legal standard as follows where several redemptions have been executed pursuant to a plan to terminate a shareholder’s interest the individual redemptions constitute in substance the component parts of a single sale_or_exchange of the entire stock interest we have refused however to treat a series of redemptions as a single_plan unless the redemptions are pursuant to a firm and fixed plan to eliminate the stockholder from the corporation generally a gentleman’s agreement lacking written embodiment communication and contractual obligations will not suffice to show a fixed and firm plan on the other hand a plan need not be in writing absolutely binding or communicated to others to be fixed and firm although these factors all tend to indicate that such is the case id pincite citations omitted noting that whether a firm and fixed plan existed in a given case is necessarily a fact issue we held that the requirements of sec_302 b were met because the redemptions were part of a firm and fixed plan to eliminate the stockholder from the corporation the record established that the corporation planned to eliminate the taxpayer as a shareholder and that the taxpayer had agreed to the sale of all its shares and to the purchase_price even though there was no binding obligation on either party to consummate additional stock sales -- - roebling v commissioner in 77_tc_30 a taxpayer owned approximately percent of the class b preferred_stock and approximately percent of the common_stock of trenton trust co trenton trust in trenton trust adopted a plan of recapitalization to simplify and strengthen its capital structure which among other things called for the redemption of a specified amount of the class b preferred_stock each year and required trenton trust to establish a sinking_fund for that purpose during each of the years part of the taxpayer’s class b preferred_stock was redeemed and in and the taxpayer sold some shares among the issues presented to this court was whether the redemption of the taxpayer’s class b preferred shares was not essentially_equivalent_to_a_dividend within the meaning of sec_302 of the internal_revenue_code of fach year trenton trust set_aside funds and decided how much of those funds it would use to retire the class b preferred shares each retirement of shares required action of trenton trust’s board_of directors and the consent and approval of the fdic and the department of banking and insurance of the state of new jersey each year trenton trust’s board_of directors adopted a resolution to apply for the necessary regulatory approvals and trenton trust then filed its applications for -- - most of the relevant years the applications were granted at least in part but on one occasion the application was denied although the taxpayer in roebling relied only upon sec_302 b to support her contention that each of the redemptions gualified as a sale_or_exchange under sec_302 she argued that the redemptions were integrated steps ina firm and fixed plan to redeem all of the preferred_stock and that the redemptions in the aggregate resulted in a meaningful reduction of the taxpayer’s interest in trenton trust applying the same analysis used in cases involving sec_302 b this court held that the redemptions were integrated steps ina firm and fixed plan even though there was no binding commitment on the part of trenton trust to acquire the taxpayer’s shares or on the taxpayer’s part to tender her shares the court acknowledged that each redemption was subject_to the financial condition of the bank and required regulatory approval but emphasized that this was about as firm and fixed a plan as a bank could have under the circumstances roebling v commissioner supra pincite monson v commissioner in 79_tc_827 a closely_held_corporation owned by the taxpayer and his children redeemed all of the children’s stock and a portion of the taxpayer’s stock on date immediately following the redemption the taxpayer was the corporation’s sole shareholder on august - - the taxpayer sold all of his shares to a third party for cash and a promissory note minutes of a board_of directors meeting held on date described the redemption and the subsequent sale of taxpayer’s remaining stock to a third party as steps in the sale the taxpayer reported the redemption proceeds as income from the sale_or_exchange of stock under sec_302 a citing 213_f2d_914 6th cir this court examined the record to determine whether the intent of the taxpayer was to bring about a complete_liquidation of his ownership_interest in his corporation monson v commissioner supra pincite because the record clearly established that the redemption of the taxpayer’s stock was part of an overall plan to terminate his entire_interest in his closely_held_corporation this court held that the redemption was either a complete termination of the taxpayer’s interest under sec_302 b or was not essentially_equivalent_to_a_dividend under sec_302 id pincite in either event sec_302 a required the redemption to be treated as a sale id applicable legal principles the above-cited cases decided by this court confirm that this court has not integrated a redemption with one or more other transactions to decide whether the requirements of sec_302 b are met unless the redemption was part of a firm and fixed plan - - to satisfy one of the conditions of sec_302 such as in the case of sec_302 the complete termination of the taxpayer’s ownership in the issuing_corporation and the steps of the plan were clearly integrated bleily collishaw inc v commissioner t c pincite niedermeyer v commissioner t c pincite whether or not a plan existed is an issue of fact that must be resolved on the basis of all of the relevant facts and circumstances of a particular case bleily collishaw inc v commissioner supra pincite the taxpayer has the burden of proving that the commissioner’s position regarding the existence or nonexistence of a plan is erroneous rule a an analysis of whether or not a firm and fixed plan existed necessarily entails an examination of the taxpayer’s intent see monson v commissioner supra pincite citing zenz v quinlivan supra with approval niedermeyer v commissioner supra pincite there was no evidence of communication of petitioners’ asserted donative intention to the charity or to anyone it is the taxpayer’s intention as manifested by the taxpayer’s participation in and agreement to the plan that the search for a plan is designed to reveal however a taxpayer’s self-serving statement regarding its intent or regarding the s petitioner has not argued that the burden_of_proof should be placed on respondent and we infer from the record that sec_7491 does not apply because the examination in this case began before its effective date -- - existence of a plan is given very little weight in the absence of supporting evidence tending to show that the commissioner’s position is erroneous niedermeyer v commissioner supra pincite instead this court has relied primarily on objective evidence such as a written plan corporate minutes confirming the existence of a plan or a writing or other communication from an involved third party or the lack thereof as the most compelling evidence of the existence of a firm and fixed plan evidencing a taxpayer’s intention regarding the redemption of its stock id see also monson v commissioner supra 77_tc_30 bleily collishaw inc v commissioner supra by focusing on the intent of the redeeming corporation and the redeemed shareholder on the date of the redemption both this court and the court_of_appeals for the sixth circuit in zenz have attempted to cull after-the-fact attempts on the part of taxpayers to link unrelated transactions in order to achieve favorable tax treatment see niedermeyer v commissioner supra from those situations where the taxpayer intentionally structures two or more transactions as part of a plan to terminate the taxpayer’s ownership_interest ina corporation see zenz v quinlivan supra an analysis of whether or not a firm and fixed plan existed also entails an examination of any uncertainty in consummating the alleged plan although a binding commitment to the plan is -- - not required whether the redeeming corporation and the redeemed shareholder have demonstrated their intention to consummate the alleged plan in some meaningful way is an important factor bleily collishaw inc v commissioner supra pincite collishaw had agreed to the sale of all its shares and to the purchase_price as noted before the fact that the agreement was not binding is not dispositive niedermeyer v commissioner supra pincite petitioners could easily have changed their minds with regard to any intent to donate the preferred_stock clearly petitioners’ decision to donate the preferred_stock has not been shown to be in any way fixed or binding if the taxpayer is the sole shareholder of a closely_held_corporation and could easily change his mind regarding the implementation of the alleged plan this court has demanded compelling evidence of the taxpayer’s commitment to the plan before it will find that a firm and fixed plan existed niedermeyer v commissioner supra pincite if however the taxpayer is a shareholder of a more broadly held close corporation or a publicly_held_corporation this court’s analysis has focused primarily on the redeeming corporation’s commitment to the plan for example in roebling v commissioner supra pincite a case involving the periodic redemption of a banking institution’s preferred shareholders we stated that-- while we realize that this redemption plan was subject_to the financial condition of the bank and the -- - approval each time of the banking authorities we think this was about as firm and fixed a plan as a bank could have under the circumstances see bleily collishaw inc v commissioner supra we do not believe the requirement of a firm and fixed plan for redemption need be as rigid under the circumstances here involved as would be required ina closely held family_corporation situation where the plan could be changed at any time by the actions of one or two shareholders compare niedermeyer v commissioner supra and 52_tc_82 as this court’s opinion in roebling confirms the existence of conditions contingencies or other uncertainties will not necessarily preclude a finding that a firm and fixed plan exists but is one factor that the court must consider in reaching its decision b the sec_304 redemptions the foregoing cases and the principles we have extracted from them require that we examine the facts in order to decide whether petitioner engaged in the cross-chain sales and the later sales of the target corporations as part of a firm and fixed plan to completely terminate the target corporations’ actual and constructive_ownership of the issuing corporations the cross--chain sale of merlease petitioner’s evidence at trial focused almost exclusively on the lack of any binding commitment or even an agreement in principle between petitioner and inspiration the ultimate_purchaser of ml leasing on the date of ml leasing’s cross-chain sale of its merlease stock to ml asset management on the date -- - of the cross-chain sale inspiration had not yet completed its due diligence contractually committed itself to buy the stock of ml leasing or finalized its financing arrangements moreover on the date of the cross-chain sale the board_of directors of merrill parent had not yet authorized the sale of ml leasing’s stock and inspiration had not yet approved the purchase the existence of these uncertainties according to petitioner precludes any finding that the cross-chain sale was part of a firm and fixed plan to terminate ml leasing’s actual and constructive_ownership of merlease we disagree whether a redemption and later sale are integrated steps in a firm and fixed plan is a factual determination that necessarily focuses on the actions of the redeemed shareholder and the redeeming corporation see roebling v commissioner supra 62_tc_280 if the actions of the redeemed shareholder and the redeeming corporation evidence a firm and fixed plan to participate in two or more related transactions that individually or collectively qualify as a redemption under sec_302 then the redemption executed pursuant to the plan will qualify as a sale_or_exchange under sec_302 niedermeyer v commissioner supra after examining the actions of the redeemed shareholder ml leasing the redeeming corporation ml asset management and merrill parent we are convinced that the deemed redemption under -- - sec_304 ie the cross-chain sale and the later sale of ml leasing outside the consolidated_group were two steps ina firm and fixed plan to terminate ml leasing’s actual and constructive_ownership of merlease the issuing_corporation the principal and most compelling evidence on which we rely is the formal presentation of the plan to merrill parent’s board_of directors which took place on date only days after the cross-chain sale of merlease the formal presentation included the distribution of a written summary and slides illustrating the details of the plan to dispose_of petitioner’s proprietary lease business culminating in the sale of ml leasing the written summary laid out each step of the plan among the steps identified were the cross-chain sale of merlease which the summary acknowledged had already occurred the distribution of a dividend by ml leasing to ml capital resources consisting of the cash received in the cross-chain sale by ml leasing from ml asset management and other assets and the imminent sale of ml leasing to inspiration the written summary described the tax benefits of the plan which were predicated on an increase in merrill parent’s basis in ml leasing under the consolidated_return_regulations for the proceeds of the cross-chain sale the written summary confirmed that the plan included the sale of ml leasing and unequivocally identified inspiration as the purchaser -- jo - the written summary also confirmed that although the sale of ml leasing had not yet been finalized the sale was sufficiently mature that the establishment of a tax reserve for the transaction was warranted in fact the written summary included a recommendation to the board_of directors that a tax reserve specifically geared in part to the extraordinary basis_adjustment resulting from the sec_304 redemption be approved petitioner seeks to minimize the impact of the written summary by pointing out that the summary was prepared for a board_of directors meeting that occurred days after the cross-chain sale although petitioner is correct regarding the chronology petitioner offered us no proof that the plan suddenly sprang to life after the cross-chain sale had occurred or that the cross- chain sale and the later sale of ml leasing were unrelated in fact petitioner introduced very little evidence regarding the development review and approval of the plan reflected in the written summary even though the plan was the product of petitioner’s own internal planning the date board_of directors meeting was a regular board_of directors meeting ordinarily a corporation is required by its bylaws and or by state law to provide reasonable advance notice to its directors of a regular board meeting we believe that it is reasonable to infer from this record that the plan outlined in the written summary and presented to merrill - 7jl1- parent’s board_of directors on date had been carefully constructed vetted finalized and approved by the appropriate corporate officers by at least date the date of the cross-chain sale and in sufficient time before the date board_of directors meeting to enable the notice of meeting to be given and the meeting materials to be collated and distributed to the directors we also note that on the date of the cross-chain sale petitioner had identified inspiration as the purchaser of ml leasing and had already engaged in substantial negotiations with inspiration in fact petitioner and inspiration had agreed in principle to a purchase_price that was used to calculate the estimated_tax benefits in the written summary presented to the board_of directors an inference can also be drawn from the record that after a meeting on date inspiration confirmed informally that it was prepared to purchase ml leasing’s stock subject_to verification of the residual lease values by an outside appraiser it was only after such confirmation was presumably received that petitioner proceeded with the cross-chain sale a firm and fixed plan does not exist for purposes of sec_302 when there is only vague anticipation that a particular step in an alleged plan will occur benjamin v commissioner t c pincite the facts in this case however establish much - j2 - more than vague anticipation that the sale of ml leasing’s stock would occur the facts establish the existence of a firm and fixed plan on the part of merrill parent ml leasing ml asset management and merlease to engage in a multistep transaction specifically designed to dispose_of petitioner’s proprietary leasing business outside of the consolidated_group while eliminating gain on the transaction through basis adjustments resulting from the interplay of sec_304 with the consolidated_return_regulations we find that a firm and fixed plan to dispose_of ml leasing outside the consolidated_group existed on the date of the cross-chain sale and that the cross-chain sale the distribution of a dividend of the gross sale proceeds and the sale of ml leasing were integrated steps in that plan because the cross-chain sale the deemed sec_304 redemption when integrated with the sale of ml leasing’s stock resulted in the complete termination of ml leasing’s actual and constructive_ownership interest in merlease the issuing_corporation see sec_304 we hold that the redemption qualified under sec_302 b and that therefore the redemption shall be treated as a payment in exchange for stock under sec_302 and not as a dividend under sec_301 -- - the cross--chain sales of the five subsidiaries ml interfunding and leasing equipment petitioner makes similar factual and legal arguments with respect to the cross-chain sales because the factual and legal arguments are virtually identical for all of the cross-chain sales except the one involving vessel leasing we shall consider them together excluding only vessel leasing like petitioner’s evidence regarding the cross-chain sale petitioner’s evidence regarding the cross-chain sales focused almost exclusively on the lack of any binding commitment or even an agreement in principle between petitioner and gatx bce the ultimate_purchaser of ml capital resources on the dates of the cross-chain sales seven of the eight cross-chain sales occurred on date the five subsidiaries and ml interfunding and date leasing equipment on those dates gatx bce had not had any meaningful opportunity to review the 3-volume offering memorandum or to conduct its due diligence investigation and had not contractually committed itself to buy ml capital resources’ stock neither the board_of directors of merrill parent nor the board_of directors of gatx bce had approved the transaction petitioner argued that the existence of these uncertainties precludes any finding that the cross-chain sale was part of a firm and fixed plan to terminate ml capital resources’ actual and -- constructive_ownership of the issuing corporations again we disagree after examining petitioner’s actions including those of the redeemed shareholder ml capital resources the redeeming corporations ml realty ml asset management and mlpfs and merrill parent we are convinced that the sec_304 deemed redemptions ie the cross-chain sales and the later sale of ml capital resources to gatx bce were steps in a firm and fixed plan to terminate ml capital resources’ actual and constructive_ownership of the issuing corporations as with the cross-chain sale the most compelling evidence of a firm and fixed plan with respect to the cross-- chain sales is the formal presentation of the plan to merrill parent’s board_of directors which took place on date days after receipt of gatx bce’s bid and approximately weeks after seven of the eight cross-chain sales closed the formal presentation included the distribution of a written summary and slides illustrating the details of the plan to dispose_of ml capital resources using much of the same language format and reasoning as that used in the written summary the written summary laid out each step of the plan among the steps identified were the cross-chain sales of the seven subsidiaries which the summary acknowledged had already occurred the distribution of a dividend by ml capital - - resources to its sole shareholder ml consumer markets holdings inc of the consideration received in the cross-chain sales and the imminent sale of ml capital resources to gatx bce the written summary described the tax benefits of the plan which were predicated on an increase in petitioner’s basis in ml capital resources under the consolidated_return_regulations for the proceeds of the cross-chain sales the written summary confirmed that the plan included the sale of ml capital resources and described gatx bce as the likely purchaser the written summary confirmed that although the sale of ml capital resources had not yet been finalized and the sale negotiations were not as far along as those in the negotiations were sufficiently mature and the sale sufficiently likely to occur that the establishment of a tax reserve for the transaction was warranted the written summary included a recommendation to the board_of directors that a tax reserve specifically geared in part to the basis_adjustment resulting from the sec_304 redemptions be approved in response to the presentation regarding the plan merrill parent’s board_of directors approved the plan ratified the cross-chain sales and authorized the appropriate officers to finalize the sale of ml capital resources petitioner attempts to minimize the impact of the written summary by pointing out that the summary was prepared for a board -- - of directors meeting that occurred approximately weeks after the cross-chain sales although petitioner is correct regarding the chronology petitioner offered us no proof that the plan suddenly sprang to life after the cross-chain sales had closed or that the cross-chain sales and the later sale of ml capital resources were unrelated in fact petitioner introduced very little evidence regarding the development review and approval of the plan reflected in the written summary even though the plan was the product of petitioner’s own internal planning and closely resembled the plan petitioner correctly points out that as of the dates of the cross-chain sales there was no contractual obligation between petitioner and gatx bce to consummate the sale of ml capital resources we note however that petitioner had structured the playing field in order to expedite and simplify the sale of ml capital resources by structuring the proposed sale as an auction designed to encourage the submission of bids acceptable to petitioner preparing and distributing a proposed stock purchase agreement in conjunction with the volume offering memorandum and advising prospective purchasers that petitioner does not intend to engage in substantial negotiations with respect to its terms securing at least one appraisal of residual_value in anticipation of the sale and offering the prospective purchaser administrative resources - to facilitate the uninterrupted management of ml capital resources’ lease portfolio after the sale closed in addition on the date of the earliest cross-chain sale petitioner had already had substantial contacts with prospective purchasers including gatx bce gatx bce had apparently already submitted a preliminary indication of interest including a cash purchase_price and gatx bce had been selected by petitioner to perform detailed due diligence regarding the proposed sale two days before merrill parent’s board_of directors approved the sale of ml capital resources and authorized appropriate officers to finalize the deal gatx bce had submitted its formal bid to purchase ml capital resources’ stock merrill parent had received and reviewed the bid prior to the board meeting and in the written summary distributed at the meeting described gatx bce to the board_of directors as the likely purchaser we reject petitioner’s argument that any uncertainty regarding the terms of the proposed sale of ml capital resources at the time of the cross-chain sales prevents integration of the transactions for purposes of sec_302 a binding commitment or even an agreement in principle that each step of a plan will occur is not a prerequisite for finding that a firm and fixed plan existed although uncertainty regarding one or more steps of the plan is a factor we must consider roebling v commissioner t c pincite niedermeyer v commissioner t c --- - pincite while there was some uncertainty regarding the details of the sale of ml capital resources on the dates of the cross- chain sales there was no uncertainty that petitioner intended to sell ml capital resources as part of the plan the totality of the facts and circumstances convinces us that petitioner had a firm and fixed plan to dispose_of ml capital resources in a carefully orchestrated sequence of steps designed to avoid corporate-level tax on the transaction the facts also convince us that petitioner was prepared to do everything reasonably possible to facilitate the implementation of that plan we find that a firm and fixed plan to dispose_of ml capital resources outside the consolidated_group existed on the dates of the cross-chain sales and that the cross-chain sales the distribution of a dividend of the gross sale proceeds and the sale of ml capital resources were integrated steps in that plan the cross--chain sale of vessel leasing because much of what was said regarding the other cross-chain sales applies with respect to the cross-chain sale of vessel leasing we incorporate the foregoing analysis here what differentiates the vessel leasing sale from the other cross-- chain sales however is a chronology that makes it even easier to conclude that the vessel leasing sale must be integrated with the sale of ml capital resources outside the consolidated_group - jq - the vessel leasing cross-chain sale closed on date on that date gatx bce had already submitted its initial and modified bids date and date respectively and had been awarded the transaction merrill parent’s board_of directors had met and authorized the consummation of the sale of ml capital resources’ stock to gatx bce date gatx bce had entered into a nonbinding letter of intent date gatx’s finance_committee had approved the proposal to acquire ml capital resources’ stock date and gatx bce had completed its due diligence review during final negotiations gatx had reguested that ml capital resources dispose_of its vessel leasing stock prior to closing because gatx bce could not own vessel leasing due to federal_law restrictions immediately thereafter the respective boards of ml capital resources and ml asset management approved the sale of vessel leasing’s stock to ml asset management and the final cross-chain sale closed it is apparent that the cross-chain sale of vessel leasing’s stock to ml asset management was arranged in anticipation of the imminent sale of ml capital resources to gatx bce and was part of a seamless net of transactions culminating in the complete termination of ml capital resources’ ownership_interest in the issuing corporations whose stock was sold cross-chain in transactions that qualified as sec_304 redemptions we find -- - therefore that a firm and fixed plan to dispose_of ml capital resources outside the consolidated_group existed on the date of the vessel leasing cross-chain sale and that the vessel leasing cross-chain sale like the other cross-chain sales was an integrated step in that plan because the eight cross-chain sales the deemed sec_304 redemptions when integrated with the sale of ml capital resources’ stock resulted in the complete termination of ml capital resources’ actual and constructive_ownership interest in the issuing corporations see sec_304 we hold that the redemptions qualified under sec_302 and that therefore the redemptions shall be treated as a payment in exchange for the stock under sec_302 and not as a dividend under sec_301 iv conclusion the record establishes that on the dates of the cross-chain sales petitioner had agreed upon and had begun to implement a firm and fixed plan to completely terminate the target corporations’ ownership interests in the issuing corporations the subsidiaries whose stock was sold cross-chain the plan was carefully structured to achieve very favorable tax basis adjustments resulting from the interplay of sec_304 and the consolidated_return_regulations and the steps of the plan were described in detail in written summaries prepared for meetings of -- - merrill parent’s board_of directors as described in those written summaries the cross-chain sales of the issuing corporations’ stock and the sales of the target corporations were part of the same seamless web of corporate activity intended by petitioner to culminate in the sale of the target corporations outside the consolidated_group under the test prescribed by this court in 62_tc_280 and other cases discussed herein respondent properly integrated the cross-chain sales with the related sales of the target corporations to ascertain the tax consequences of the transactions and we sustain respondent’s determination we have considered the other arguments of the parties and to the extent not discussed herein we conclude that the arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
